DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing received 19 July 2021 is acceptable.

Allowable Subject Matter
Claims 2-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claims 7 and 15 is details of the lock retainer, including the frangible portion configured to fracture, in combination with other features of claims 7 and 15, respectively;
the allowable subject matter of claim 10 is details of the flared washer and biasing spring, in combination with other feature of claim 10;
the allowable subject matter of claim 11 is the fixed bracket defining first internal teeth along an interior edge of the first slotted aperture, and the positive locking member defining at least one lock tooth configured to engage one of the first internal teeth in the locked position, in combination with other features of claim 11;
the allowable subject matter of claim 14 is the movable bracket defining second internal teeth along an interior edge of the second slotted aperture, and the positive locking member defining at least one lock tooth configured to engage one of the second internal teeth in the locked position, in combination with other features of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616